Title: To Thomas Jefferson from Joseph Perkins, 8 February 1826
From: Perkins, Joseph
To: Jefferson, Thomas

Mr Jefferson, Venerable Sir,  New York Feby 8th 1826.—I have taken the liberty of enclosing to you some Specimens of my Ornamental Writing.—As you, Sir, have been very actively instrumental in establishing I may say the only Rational and Liberal Institution of Learning in our happy country, Viz. The University of Virginia, I take this opportunity of letting yourself and the Faculty of the University know my style of designing and engraving Diplomas, Certificates &c. hoping that, provided a diploma Plate is not already procured, I might have the satisfaction and gratification of furnishing one in my best StyleWith the greatest respect I am, Sir, yours &c.Joseph Perkins